Exhibit 10.2

STOCK APPRECIATION RIGHT AGREEMENT

MARRIOTT VACATIONS WORLDWIDE CORPORATION

STOCK AND CASH INCENTIVE PLAN

THIS AGREEMENT (the “Agreement”) is made on <<GRANT DATE>> (the “Award Date”) by
MARRIOTT VACATIONS WORLDWIDE CORPORATION (the “Company”) and <<PARTICIPANT
NAME>> (“Employee”).

WITNESSETH:

WHEREAS, the Company maintains the Marriott Vacations Worldwide Corporation
Stock and Cash Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Company wishes to award to designated employees certain Stock
Appreciation Right awards as provided in Article 6 of the Plan (“SARs” or
“Awards”); and

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of SARs under the Plan;

NOW, THEREFORE, it is agreed as follows:

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>, which contains, among other
things, a detailed description of the SAR award provisions of the Plan. Employee
further acknowledges that he has read the Prospectus and this Agreement, and
that Employee understands the provisions thereof.

2. Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Committee or its delegate with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.

3. Grant of SARs. The Company hereby grants to Employee as of the Award Date
SARs on <<QTY GRANTED>> shares of the Company’s Common Stock (the “SAR Shares”),
subject to the terms and conditions of the Plan, Employee’s acceptance of this
Agreement and satisfaction of the tax provisions of any policy of the Company
regarding international assignments, if applicable. Under this Agreement, upon
satisfying the conditions for exercising SARs as set forth in paragraphs 5 and 6
below, Employee shall receive a number of shares of Common Stock of the Company
equal to the number of SAR Shares that are being exercised under such SARs
multiplied by the quotient of (a) the Final Value minus the Base Value, divided
by (b) the Final Value.

4. Base Value and Final Value. Subject to Paragraph 13 hereof, the Base Value
per share of the SAR Shares is <<GRANT PRICE>> and the Final Value is the Fair
Market Value of a share of Common Stock of the Company as of the date the SARs
are exercised.

5. Waiting Period and Exercise Dates. The SAR Shares may not be exercised during
the one-year period following the Award Date (the “waiting period”). Following
the waiting period, the SAR Shares may be exercised in accordance with the
following schedule: <<PERCENTAGE>> of the SAR Shares commencing on each of the
<<NUMBER>> anniversaries of the Award Date. To the extent that the SARs are not
exercised by Employee when they become initially exercisable, the SARs shall not
expire but shall be carried forward and shall be exercisable at any time
thereafter; provided, however, that the SARs shall not be exercisable after the
expiration of ten (10) years from the Award Date or sooner as set forth in
paragraph 9, if applicable. Exercise of the SARs shall not be dependent upon the
prior or sequential exercise of any other SARs heretofore granted to Employee by
the Company. Except as provided in Article 6 of the Plan and Paragraph 9 below,
the SARs may not be exercised at any time unless Employee shall then be an
employee of the Company.

6. Method of Exercising SARs. To exercise the SARs, the person entitled to
exercise the SARs must provide a signed written notice or the equivalent to the
Company or its designee, as prescribed in the administrative

 

1



--------------------------------------------------------------------------------

procedures of the Plan, stating the number of SAR Shares with respect to which
the SARs are being exercised. The SARs may be exercised by (a) making provision
for the satisfaction of the applicable withholding taxes pursuant to procedures
specified by the Committee or its delegate, and (b) an undertaking to furnish
and execute such documents as the Company deems necessary (i) to evidence such
exercise, and (ii) to determine whether registration is then required to comply
with the Securities Act of 1933 or any other law. Upon satisfying the conditions
for exercise including the provision for the satisfaction of the withholding
taxes, the Company shall provide confirmation from the Plan record keeper that
the transfer agent for the common stock of the Company is holding shares for the
account of such person in a certificateless account. The exercise of the SARs
may be made by any other means that the Committee determines to be consistent
with the Plan’s purpose and applicable law.

7. Rights as a Shareholder. Employee shall have no rights as a shareholder with
respect to any SAR Shares covered by the SARs granted hereby until the date of
acquisition by Employee of such SAR Shares. No adjustment shall be made for
dividends or other rights for which the record date is prior to such date.

8. Non-Assignability. The SARs shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the SARs may be exercised only by Employee or, in the event
of incompetence, by Employee’s legally appointed guardian.

9. Effect of Termination of Employment or Death. If Employee goes on leave of
absence for a period of greater than twelve months (except a leave of absence
approved by the Board of Directors or the Committee) or ceases to be an employee
of the Company for any reason except death, the portion of the SARs which is
unexercisable on the date on which Employee ceased to be an Employee or has been
on a leave of absence for over twelve months (except a leave of absence approved
by the Board or Committee) shall expire on such date and any unexercised portion
of the SARs which was otherwise exercisable on such date shall expire at the
earlier of (i) the expiration of the SARs in accordance with the term for which
the SARs were granted, or (ii) three months from such date, except in the case
of an Employee who is an “Approved Retiree” as defined below. If Employee is an
Approved Retiree, then the SARs shall expire at the sooner to occur of (i) the
expiration of such SARs in accordance with their original term, (ii) the
expiration of five years from the date of retirement, or (iii) with respect to
SARs granted less than one year before the date the Approved Retiree retires,
such retirement date, except not with respect to that portion of the SARs equal
to the number of such shares multiplied by the ratio of (a) the number of days
between the Award Date and the retirement date inclusive, over (b) the number of
days in the twelve (12) month period following the Award Date. In the event of
the death of Employee without Approved Retiree status during the three (3) month
period following termination of employment or a leave of absence over twelve
(12) months (except a leave of absence approved by the Board or Committee), the
SARs shall be exercisable by Employee’s personal representative, heirs or
legatees to the same extent and during the same period that Employee could have
exercised the SARs if Employee had not died. In the event of the death of
Employee while an employee of the Company or while an Approved Retiree, the SARs
(if the waiting period has elapsed) shall be exercisable in their entirety by
Employee’s personal representatives, heirs or legatees at any time prior to the
expiration of one year from the date of the death of Employee, but in no event
after the term for which the SARs were granted. For purposes of this Agreement,
an “Approved Retiree” is any SAR holder who (i) terminates employment by reason
of a Disability, or (ii) (A) retires from employment with the Company with the
specific approval of the Committee on or after such date on which the SAR holder
has attained age 55 and completed 10 Years of Service, and (B) has entered into
and has not breached an agreement to refrain from Engaging in Competition in
form and substance satisfactory to the Committee; and if the Committee
subsequently determines, in its sole discretion, that an Approved Retiree has
violated the provisions of the Agreement to refrain from Engaging in
Competition, or has engaged in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation, such Approved Retiree
shall have ninety (90) days from the date of such finding within which to
exercise any SARs or portions thereof which are exercisable on such date, and
any SARs or portions thereof which are not exercised within such ninety (90) day
period shall expire and any SARs or portion thereof which are not exercisable on
such date shall be cancelled on such date.

10. Non-Solicitation. In consideration of good and valuable consideration in the
form of the SAR Awards granted herein to which Employee is not otherwise
entitled, the receipt and sufficiency of which are hereby acknowledged, and in
recognition of the Company’s legitimate purpose of avoiding for limited times
competition from persons whom the Company has trained and/or given experience,
Employee agrees that during the period beginning on the Grant Date and ending
one year following his termination of employment with the Company, whether such
termination of employment is voluntary or involuntary or with or without cause,
he will not, on his own behalf or as a partner, officer, director, employee,
agent, or consultant of any other person or entity, directly or indirectly
contact, solicit or induce (or attempt to solicit or induce) any employee of the
Company to leave their

 

2



--------------------------------------------------------------------------------

employment with the Company or consider employment with any other person or
entity. Employee and the Company agree that any breach by Employee of the
non-solicitation obligation under this paragraph will cause the Company
immediate, material and irreparable injury and damage, and there is no adequate
remedy at law for such breach. Accordingly, in the event of such breach, in
addition to any other remedies it may have at law or in equity, the Company
shall be entitled immediately to seek enforcement of this Agreement in a court
of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, liquidated damages in the amount
of one hundred fifty percent (150%) of the Fair Market Value of the Awards
granted hereunder as of the Grant Date, and the Company is entitled to recover
from Employee the costs and attorneys’ fees it incurs to recover under or
enforce this Agreement. This provision is not a waiver of any other rights that
the Company may have under this Agreement, including the right to receive money
damages.

11. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Award Date through the Exercise Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
(iii) meeting legal and regulatory requirements and (iv) for any other purpose
to which Employee may consent (“Permitted Purposes”). Employee’s personal
information will not be processed for longer than is necessary for such
Permitted Purposes. Employee’s personal information is collected from the
following sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of

 

3



--------------------------------------------------------------------------------

Employee’s personal information by contacting Employee’s local Human Resources
representative. Employee may obtain account transaction information online or by
contacting the Plan record keeper as described in the Plan enrollment materials.
By accepting the terms of this Agreement, Employee further agrees to the same
terms with respect to other Awards Employee received in any prior year under the
Plan.

12. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.

13. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the SARs or limit the remaining term over which the SARs may be
exercised.

14. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the SARs or the purchase or issuance
of SAR Shares thereunder under certain circumstances. Any delay caused thereby
shall in no way affect the date of termination of the SARs.

15. Amendment of this Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the SARs shall adversely affect in any material
way the SARs without the written consent of Employee.

16. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at [ADDRESS],
addressed to the attention of the [TITLE AND DEPARTMENT], and if to Employee,
may be delivered personally or mailed to Employee at his or her address on the
records of the Company.

17. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above and the provisions of the Plan, to the
personal representatives, legatees and heirs of Employee.

18. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.

19. Additional (Non-U.S.) Terms and Conditions. SARs awarded under this
Agreement shall be subject to additional terms and conditions, as applicable,
set forth in the Company’s Policies for Global Compliance of Equity Compensation
Awards, which are attached in the Appendix hereto and shall be incorporated
herein fully by reference.

IN WITNESS WHEREOF, MARRIOTT VACATIONS WORLDWIDE CORPORATION has caused this
Agreement to be signed by its Senior Vice President, Chief Human Resources
Officer, effective as of the Award Date.

 

 

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION   EMPLOYEE   <<PARTICIPANT NAME>>

 

 

 

   Signed Electronically

 

4



--------------------------------------------------------------------------------

MARRIOTT VACATIONS WORLDWIDE CORPORATION

POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS

This document (the “Policies”) sets forth policies of Marriott Vacations
Worldwide Corporation (“MVW”) for the administration of equity compensation
awards (the “Awards”) granted to employees (the “Employees”) of MVW and its
subsidiaries (together, the “Company”) under the Marriott Vacations Worldwide
Corporation Stock and Cash Incentive Plan, as amended (the “Plan”). The Policies
apply to certain Employees who have received or held Awards under the Plan while
working for the Company outside of the United States.

The Policies, as may be amended by the Company from time to time for changes in
law, are an integral part of the terms of each agreement (the “Agreement”) under
which Awards are granted to Employees under the Plan. As such, the Policies set
forth additional requirements or conditions in the non-U.S. jurisdictions
indicated below that certain Employees must satisfy to receive the intended
benefits under their Awards. These requirements or conditions are established to
ensure that the Company and the Employees comply with applicable legal
requirements pertaining to the Awards in those jurisdictions. In addition, the
Policies are established to assist the Employees in complying with other legal
requirements which may not implicate the Company. These requirements, some
carrying civil or criminal penalties for noncompliance, may apply with respect
to Employees’ Awards or shares of MVW stock obtained pursuant to the Awards
because of such Employees’ presence (which may or may not require citizenship or
legal residency) in a particular jurisdiction at some time during the term of
the Awards.

Legal requirements are often complex and may change frequently. Therefore, the
Policies provide general information only and may not be relied upon by
Employees as their only source of information relating to the consequences of
participation in the Plan, nor may they serve as the basis for recovery against
the Company for financial or other penalties incurred by Employees as a result
of their noncompliance. Employees should seek appropriate professional advice as
to how the relevant laws may apply to them individually.

Certain capitalized terms used but not defined in the Policies have the meanings
set forth in the Plan or in the Agreements. To the extent the Policies appear to
conflict with the terms of the Plan or the Agreements, the Plan and the
Agreement shall control.



--------------------------------------------------------------------------------

COUNTRY-SPECIFIC POLICIES

[To be added if applicable]